         Case 3:19-cv-00979-MEM Document 16 Filed 05/12/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 JEFFREY A. DAMON,                           :

                       Plaintiff             :        CIVIL ACTION NO. 3:19-979

         v.                                  :            (JUDGE MANNION)

 AERIAL LIGHTING AND                         :
 ELECTRIC, INC.,
                                             :
                       Defendant

                                       ORDER
       In light of the memorandum issued this same day, IT IS HEREBY

ORDERED THAT:

       (1)        The report and recommendation of Judge Mehalchick,
                  (Doc. 13), is ADOPTED IN ITS ENTIRETY;
       (2)        The plaintiff’s second amended complaint, (Doc. 10), is

                  DISMISSED WITH PREJUDICE, pursuant to 28 U.S.C.

                  §1915(e)(2)(B);

       (3)        The plaintiff is DENIED leave to file a third amended

                  complaint based on futility; and

       (4)        The clerk of court is directed to CLOSE this case.


                                                 s/   Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge
DATE: May 12, 2020
19-979-01-ORDER
